t c memo united_states tax_court kenneth be and lois m edwards petitioners v commissioner of internal revenue respondent docket no filed date kenneth e and lois m edwards pro sese jeremy l mcpherson for respondent memorandum opinion gerber judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure the ' unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - issue for our consideration is whether as petitioners contend respondent’s determination_of_a_deficiency is procedurally flawed petitioners believe that respondent’s issuance of their deficiency_notice was an improper assessment of tax at the time of trial the court surmised that petitioners’ argument was without merit after reviewing the parties’ briefs we are convinced that petitioners’ position is without merit essentially petitioners are confused about the chronology of the deficiency and assessment processes petitioners kenneth and lois edwards husband and wife resided in citrus heights california at the time they filed their petition despite months of correspondence offers to have meetings and reassurances that no assessment had been made at that time petitioners did not meet or confer on the merits of the determination with respondent's counsel instead they chose to file interrogatories requesting documents connected with the deficiency process form 23-c assessment certificate and form_4340 certificate of assessment and payments connected with the assessment process and the names of the persons who had determined the deficiency and prepared the requested forms respondent advised petitioners that their interrogatories were premature and procedurally flawed respondent also extended an offer of a meeting where on brief petitioners raised the issue that respondent’s answer to the interrogatories was unsatisfying but petitioners never moved under rule b to compel a further and better continued petitioners would be able to see relevant portions of their administrative file petitioners did not agree to meet with respondent the parties did not stipulate any facts on brief petitioners raised concerns about respondent’s failure to deliver copies of the two forms requested in petitioners’ interrogatories the request for forms 23-c and reflects petitioners’ misunderstanding of or confusion about the deficiency and assessment processes the requested forms usually contain information about a taxpayer’s account including any assessment or payment that has been made including the assessment_date the identity of taxpayer the amount and type of liability assessed and the applicable time period see saltzman irs practice and procedure par pincite and par at s14-8 2d ed and supp if ina situation similar to petitioners’ no assessment has been made these forms would contain little or no information respondent then moved to dismiss for failure to prosecute properly and the motion was calendared for hearing at the scheduled trial session at the hearing petitioners stated that they would not present evidence on the adjustments to income determined by respondent in the deficiency_notice petitioners only wished to pursue their procedural claim that respondent’s notice_of_deficiency was an improper attempt to assess a tax_liability continued answer from respondent so we shall not discuss it further sec_6201 gives the commissioner broad authority to assess and collect taxes that authority is restricted however by the general requirement that with respect to certain types of tax a notice_of_deficiency must first be sent to the taxpayer before assessment and or collection of the tax sec_6213 upon issuance of a notice_of_deficiency a taxpayer may challenge the correctness of the deficiency determination in this court by filing a petition within a specified period of time id ifa petition is timely filed the commissioner is precluded from assessing or collecting the tax_deficiency until the tax court’s decision is final id these procedures ensure that a deficiency cannot be assessed and or collected without petitioners' being provided an opportunity to show respondent to be in error because petitioners filed a petition in this case the deficiency amount cannot be assessed or collected until our decision is final though petitioners contend that respondent improperly assessed their tax there is no evidence that respondent failed to comply with the deficiency procedure or improperly assessed any_tax no assessment has been made concerning respondent’s determination for the tax_year petitioners although given the opportunity to dispute the correctness of the deficiency and penalty have chosen to present no substantive evidence regarding respondent's determination for the tax_year we accordingly hold that petitioners have failed to show that respondent’s determination is in error in light of the foregoing decision will be entered for respondent
